              Case 2:19-cr-00115-JCC Document 107 Filed 02/05/21 Page 1 of 3




                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   UNITED STATES OF AMERICA,                             CASE NO. CR19-0115-JCC-2
10                            Plaintiff,                   ORDER
11          v.

12   JOSEPH SAM,

13                            Defendant.
14

15          This matter comes before the Court on the Government’s unopposed motion to continue
16   trial (Dkt. No. 106). 1 Having thoroughly considered the Government’s motion and the relevant
17   record, the Court hereby GRANTS the motion for the reasons explained herein.
18          Trial was originally scheduled for August 12, 2019. (See Dkt. No. 36.) Mr. Sam moved to
19   continue the trial date until May 4, 2020 because the case is complex and Mr. Sam’s counsel
20   needed additional time to review discovery from the Government, gather evidence material to the
21   defense, and develop Mr. Sam’s strategy. (See Dkt. No. 37.) The Court granted the motion. (See
22

23   1
      Although he filed an objection to the Court’s General Order 18-20 regarding the impact of the
     COVID-19 pandemic on the Court’s operations, (Dkt. No. 105), Mr. Sam did not respond to the
24   Government’s motion to continue. Therefore, the Court considers the motion to continue
25   unopposed. See W.D. Wash. Local Crim. R. 12(b)(2) (each party opposing a motion must file a
     brief in opposition to the motion); W.D. Wash. Local Crim. R. 12(b)(4) (failure to file an
26   opposition as required by the local rules may be deemed an admission that any opposition is
     without merit).

     ORDER
     CR19-0115-JCC-2
     PAGE - 1
              Case 2:19-cr-00115-JCC Document 107 Filed 02/05/21 Page 2 of 3




 1   Dkt. No. 40.) On April 23, 2020, after the COVID-19 pandemic began impacting this district, the

 2   Government moved to vacate the May 4, 2020 trial date and schedule a status conference for

 3   June 2020 to determine an appropriate trial date. (See Dkt. No. 64.) The Government argued that

 4   the time between the date of the Court’s order and the trial date established at the status

 5   conference should be an excludable time period under the Speedy Trial Act, 18 U.S.C. § 3161.

 6   (See id.) Mr. Sam agreed that the trial date should be stricken but objected to any time being

 7   excluded under the Speedy Trial Act. (See Dkt. No. 65.) The Court granted the motion,

 8   scheduled a status conference for June 2, 2020, and held that the time between the date of the
 9   Court’s order and the date of the status conference would be excluded under the Speedy Trial
10   Act due to COVID-19’s impact on this Court’s operations. (See Dkt. No. 69.) Since then, the
11   COVID-19 pandemic continued to impact the Court and, on that basis, the Court continued the
12   status conference until August 4, 2020, (Dkt. No. 72), September 8, 2020, (Dkt. No. 92), and
13   then October 6, 2020, (Dkt. No. 94). On October 5, 2020, the Court concluded that a status
14   conference was not necessary and that conditions related to COVID-19 had improved such that a
15   trial in early 2021 might be feasible. (Dkt. No. 99 at 2.) Accordingly, the Court scheduled trial
16   for February 22, 2021 and made written findings regarding the COVID-19 pandemic’s impact on
17   the Court’s operations from April 30, 2020, when the Court first continued trial based on the
18   impact of COVID-19, through February 22, 2021. (Id. at 2–3.)

19          Over the past eleven months, the COVID-19 pandemic has significantly impacted the

20   Court’s operations. (See W.D. Wash. General Orders 01-20, 02-20, 07-20, 08-20, 11-20, 13-20,

21   15-20, 18-20, each of which the Court incorporates by reference.) Specifically, the pandemic has

22   made it difficult for the Court to obtain an adequate spectrum of jurors to represent a fair cross

23   section of the community, and public health guidance has impacted the ability of jurors,

24   witnesses, counsel, and Court staff to be present in the courtroom. (See generally id.)

25          Accordingly, the Court FINDS that the ends of justice served by granting a continuance

26   outweigh the best interests of Mr. Sam and the public to a speedy trial. See 18 U.S.C.


     ORDER
     CR19-0115-JCC-2
     PAGE - 2
              Case 2:19-cr-00115-JCC Document 107 Filed 02/05/21 Page 3 of 3




 1   § 3161(h)(7)(A). The reasons for this finding are:

 2          1. The COVID-19 pandemic has made it difficult for the Court to obtain an adequate

 3              spectrum of jurors to represent a fair cross section of the community, which would

 4              likely make proceeding with an earlier trial impossible or would result in a

 5              miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).

 6          2. Public health guidance has impacted the ability of jurors, witnesses, counsel, and

 7              Court staff to be present in the courtroom. Therefore, proceeding with an earlier trial

 8              would likely be impossible or would result in a miscarriage of justice. See 18 U.S.C.
 9              § 3161(h)(7)(B)(i).
10          For the foregoing reasons, the Court ORDERS:
11          1. The February 22, 2021 jury trial is CONTINUED until May 17, 2021 at 9:30 a.m.
12          2. The period from April 30, 2020 until May 17, 2021 is an excludable time period
13              under 18 U.S.C. § 3161(h)(7)(A) for the reasons stated above.
14

15          DATED this 5th day of February 2021.




                                                          A
16

17

18
                                                          John C. Coughenour
19                                                        UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26


     ORDER
     CR19-0115-JCC-2
     PAGE - 3
